Tom Glaze, Justice. This case involves a petition for writ of prohibition. On March 21, 1994, petitioner Mark Bonnell’s former wife, Brenda Bonnell, filed a complaint for replevin against Bonnell in municipal court for possession of a 1984 Toyota, valued at $3,900.00. Mrs. Bonnell claimed right of possession through title to the vehicle and through the couple’s December 20, 1992 decree of divorce. On March 21, Mr. Bonnell was served with a summons and notice of petition for order of delivery, but he failed to object within five days pursuant to Ark. Code Ann. § 18-60-808(b) (1987). On April 5, the municipal court issued an order of delivery and the vehicle was seized. Two days later, Mr. Bonnell filed a motion to dismiss his ex-wife’s complaint. In his motion he challenged the municipal court’s subject matter jurisdiction, requested vacation of the order of delivery, and requested Rule 11 sanctions. Mrs. Bonnell responded, claiming her ex-husband had waived his challenge by not responding within the required five day period. The municipal court later found it did not have jurisdiction because the value of the vehicle in dispute exceeded the $3,000.00 original jurisdictional amount required by Ark. Code Ann. § 16-17-704(a)(4) (Repl. 1994). Upon Mrs. Bonnell’s request, the municipal court ordered the case transferred to circuit court. Mr. Bonnell then refiled his motions to dismiss and for sanctions in circuit court. He claimed that the municipal court correctly determined it had no jurisdiction of Mrs. Bonnell’s action and that the court in so holding should have dismissed rather than have transferred the case to circuit court. Mrs. Bonnell amended her complaint in circuit court to include an additional claim for $14,000.00 that she asserted was due her under the parties’ divorce decree. Mr. Bonnell renewed his motions, and later argued to the circuit court that the chancery judge had already decided the $14,000.00 claim. The circuit court conducted a hearing on October 27, 1994, and denied Mr. Bonnell’s motions, ruling that it had subject matter jurisdiction over the replevin action. The circuit court recessed without deciding whether Mrs. Bonnell was precluded from pursuing her $14,000.00 claim. Bonnell subsequently petitioned this court for a writ of prohibition.  A writ of prohibition is an extraordinary writ, which is only granted when the lower court is wholly without jurisdiction, there are no disputed facts, there is no adequate remedy otherwise, and the writ is clearly warranted. West Memphis Sch. Dist. No. 4 v. Circuit Court, 316 Ark. 290, 871 S.W.2d 368 (1994). When considering a petition for writ of prohibition, jurisdiction is tested on the pleadings, not the proof. Nucor-Yamato Steel Co. v. Circuit Court, 317 Ark. 493, 878 S.W.2d 745 (1994). Prohibition is only proper when the jurisdiction of the trial court depends on a legal rather than a factual question. Id. First, we point out that both municipal and circuit court may have jurisdiction of a replevin action. Ark. Code Ann. § 18-60-804 (1987). Section 18-60-804 provides as follows: (a) In all cases . . . wherein a party claims a right of possession of property in the possession of another, the party may apply to the circuit court or the municipal court for issuance of an order of delivery of the property. 4= * 4= (c) The petition may be brought in the municipal court at the election of the party so filing, and the municipal court shall have authority to give notice and hear the petition in the same manner as the circuit court. (Emphasis added.)  Generally speaking, a replevin action can be maintained only by one who has a general or special property interest in a thing taken or detained at the commencement of the action. Anderson v. Sharp County, Arkansas, 295 Ark. 366, 749 S.W.2d 306 (1988) (citation omitted). And such right of possession or ownership must be by a title recognized in law. Id.  The only limitation on a municipal court’s authority to act on a claim in replevin is found at Ark. Const, amend. 64 and Ark. Code Ann. § 16-17-704(a)(4), wherein the municipal court is given original jurisdiction, coextensive with the county where it is situated, and concurrent with the circuit court in matters of contract where the amount in controversy does not exceed $3,000.00, excluding interest. A circuit court, on the other hand, has jurisdiction over a claim in replevin for personal property valued above $3,000.00. See Ark. Const. art. 7 § 11; Ark. Code Ann. § 16-13-201 (Repl. 1994) and § 18-60-804. In the present case, Mrs. Bonnell’s complaint alleged that she possessed title to a 1984 Toyota vehicle valued at $3,900.00 which she obtained under the Bonnells’ divorce decree and which was being unlawfully detained by Mr. Bonnell. Clearly, Mrs. Bonnell’s replevin action was properly within the jurisdiction of the Washington County Circuit Court, and, as a consequence, a writ of prohibition does not lie in these circumstances. Mr. Bonnell argues further, however, that the municipal court had no authority to transfer Mrs. Bonnell’s replevin action to circuit court in the first place, and instead the municipal court was obliged to dismiss, not transfer Mrs. Bonnell’s case. We disagree. Both Arkansas statutory law and our Rules of Civil Procedure provide authority permitting the municipal court to transfer Mrs. Bonnell’s action as it did here. Ark. Code Ann. § 16-17-702 (1987) provides that all civil cases filed in municipal court (not subject to the Small Claims Procedure Act) shall be subject to the Inferior Court Rules, the Rules of Civil Procedure, and the Uniform Rules of Evidence. Section 16-17-702 reflects the General Assembly’s efforts to implement Amendment 64 to the Arkansas Constitution which enlarged the jurisdiction of municipal courts.1 This same statutory principle is embodied in Inferior Ct. R. 10, as well. Inferior Ct. R. 10 states that, unless otherwise allowed, “the Arkansas Rules of Civil Procedure and the rules of evidence shall apply to and govern matters of procedure and evidence in the inferior courts.” And finally, this court’s Ark. R. Civ. P. 12(h)(3) provides the following: Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the action or direct that the case be transferred to the proper court. (Emphasis added.)  As is clearly provided by Arkansas’s statutory law and court rules, the municipal court had authority to transfer this cause to the Washington County Circuit Court after concluding Mrs. Bonnell’s replevin action exceeded the jurisdictional amount. Mr. Bonnell defended Mrs. Bonnell’s initial action by asking that it be dismissed, but acting under Rule 12(h)(3), the municipal court appropriately transferred the action instead. Mr. Bonnell does not challenge the constitutionality of these court rules or statute, and we are unaware of any such grounds that would limit the municipal court’s discretion in transferring a replevin action to circuit court in circumstances such as those presented here.2   Again, Mrs. Bonnell in her complaint claimed rightful possession of the vehicle through “title showing her as owner.” While she also claimed possession through the couple’s divorce decree, it is the claim by way of title that places jurisdiction properly in circuit rather than chancery court.3 See Johnson v. Swanson, 209 Ark. 144, 189 S.W.2d 803 (1945). Had Mrs. Bonnell claimed right to possession from the divorce decree alone, jurisdiction to enforce the terms of the decree would have been properly in chancery court through exercise of its contempt powers. See Nooner v. Nooner, 278 Ark. 360, 645 S.W.2d 671 (1983). For the foregoing reasons, we deny the petition. Dudley, Newbern and Roaf, JJ„ dissent.   We note that, although the dissenting opinion alludes to a number of old Arkansas cases in support of its vein that a municipal court cannot transfer a case to circuit court, it is unnecessary to discuss them since they predate Amendment 64 and the General Assembly’s enactment of § 16-17-702.    We reiterate that, under § 18-60-804(c), a municipal court must notify defendants and hear replevin actions in the same manner as circuit court, and actions commenced in municipal court depend upon the same standards applicable to actions in circuit and chancery courts. See Inferior Ct. R. 3 and its Reporter Notes.    We further note the dissenting opinion’s confusing reference on whether Mrs. Bonnell properly commenced her replevin action, and its mentioning hypothetical problems involving a statute of limitations. These issues were never raised below or argued on appeal, likely because Mrs. Bonnell’s complaint was factually detailed and her cause for replevin was lawfully stated and properly served. Because municipal court actions are subject to Arkansas Rules of Civil Procedure, § 16-17-702, the dissenting opinion’s prediction of municipal judges and parties abusing the court process cannot happen any more readily than in any circuit or chancery court subject to the same rules.